
	

114 HCON 39 IH: Supporting the goals and ideals of National Public Safety Telecommunicators Week.
U.S. House of Representatives
2015-04-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		1st Session
		H. CON. RES. 39
		IN THE HOUSE OF REPRESENTATIVES
		
			April 16, 2015
			Mrs. Torres submitted the following concurrent resolution; which was referred to the Committee on Energy and Commerce
		
		CONCURRENT RESOLUTION
		Supporting the goals and ideals of National Public Safety Telecommunicators Week.
	
	
 Whereas the Association of Public-Safety Communications Officials (APCO) International and other organizations have declared the second week of April as National Public Safety Telecommunicators Week;
 Whereas there are over 6,000 public safety call centers, known as public safety answering points, in the United States;
 Whereas public safety communications professionals dedicate their lives to helping others; Whereas public safety communications professionals work under challenging and stressful circumstances;
 Whereas public safety communications professionals are an important part of the first responder community, providing critical support to the Nation’s law enforcement, fire, and rescue personnel; and
 Whereas public safety communications professionals are critical to helping preserve public safety and the general welfare: Now, therefore, be it
	
 That Congress— (1)supports the goals and ideals of National Public Safety Telecommunicators Week;
 (2)honors and recognizes the importance and contributions of the Nation’s public safety communications professionals; and
 (3)encourages the people of the United States to remember the value of the work performed by public safety communications professionals.
			
